Citation Nr: 0812557	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  02-12 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include arthritis, formerly considered as polyarthralgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Mother


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active duty with the United States Navy from 
November 1989 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit sought.

When the claim was previously before the Board in April 2006, 
the issue was recharacterized to reflect the veteran's 
February 2003 withdrawal of her claim for polyarthralgia, to 
include as due to an undiagnosed illness.  She specified, 
however, that she wished to continue a claim of service 
connection for arthritis as directly related to her military 
service.  The veteran testified before the undersigned acting 
Veterans Law Judge at a personal hearing held at the Board in 
February 2006.  At that time, the veteran stressed that the 
joints involved in her claim were the knees.  In an April 
2006 Remand, the Board directed the Appeals Management Center 
(AMC) to examine the veteran and consider service connection 
for arthritis of the knees, in compliance with VA's duty to 
assist under the Veterans Claims Assistance Act of 2000 
(VCAA).

In a December 2007 decision, the AMC granted service 
connection for right knee degenerative arthritis and for a 
separate subluxation disability.  The AMC continued the 
denial of service connection for any left knee disability.  
Therefore, because there has been a full grant of benefits 
with regard to the right knee disability, the sole issue 
remaining on appeal is that of service connection for a left 
knee disability.  Unfortunately, a further Remand is 
necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The April 2006 Remand directed that the AMC schedule a VA 
examination for purposes of determining whether a diagnosis 
of arthritis of the left or right knee was appropriate.  
Review of the claims file was required in connection with the 
examination.  The VA examiner was instructed to offer an 
opinion as to whether any diagnosed arthritis is at least as 
likely as not related to any trauma during service.  The 
examination was performed in January 2007, with an addendum 
including a medical opinion added in May 2007.  

The examiner diagnosed right knee arthritis based on a 2006 
MRI, as well as a subluxing patella, patellar chondromalacia, 
and a popliteal cyst.  He related the arthritis to 
unspecified trauma during service, though he offered no 
opinion regarding the other diagnoses.  The examiner also 
diagnosed a subluxing patella and torn medial meniscus of the 
left knee.  He stated that based on an August 2006 MRI, there 
was no chondromalacia or arthritis.  No x-rays were 
performed.  The examiner offered no opinion regarding a nexus 
between the diagnosed left knee conditions and service.

The Board finds that a new VA examination is required, as the 
examination on Remand is not sufficient for adjudication.  A 
review of the claims file reveals March and December 2001 x-
rays by VA Medical Center Baltimore showing mild degenerative 
arthritis of the left knee.  The examiner, though he states 
he reviewed the file, failed to address this evidence.  The 
August 2006 MRI he cited was taken in connection with a 
preoperative work-up for meniscal repair surgery, and 
discusses solely the soft tissue structures of the knee.  
Silence regarding degenerative bony changes cannot be 
considered definitive in light of the contradictory evidence 
of arthritis in the record.  Examination is required to 
resolve the appropriate diagnosis of the left knee.

Moreover, in light of the diagnosis of any current left knee 
disability, an opinion is required regarding its relationship 
to service.  A review of service medical records shows no 
treatment or complaint of problems with either knee during 
active duty service.  The VA examiner appears, however, to 
have accepted the veteran's report of "wear and tear" 
trauma from duty aboard ship in opining as to the connection 
between right knee arthritis and service; there is no 
specific trauma to the right knee shown or alleged.  The 
examiner must therefore address the impact of such trauma on 
the current left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA Joints 
examination.  The claims folder must be 
reviewed in connection with the 
examination.  All tests deemed appropriate 
by the examiner should be performed, but 
an x-ray of the left knee is required.  
The examiner should determine all current 
diagnoses applicable to the left knee, and 
should offer an opinion as to whether any 
current condition is at least as likely as 
not related to trauma or injury in 
service. A complete rationale for all 
opinions expressed and conclusions reached 
is required.

2.  The RO should then review the claims 
file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claim on appeal.  If the 
benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

